     Case 4:18-cv-00183-WTM-BKE Document 40 Filed 05/12/20 Page 1 of 1


               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


MICHAEL ANTHONY TUTT,

     Plaintiff,

V.                                              CASE NO. CV418-183


DAVID MILTON, Medical Director;
and OLATUNJI AWE, Doctor;

      Defendants.




                                  ORDER


     Before   the   Court   is    the     Magistrate   Judge's   Report   and

Recommendation, to which no objections have been filed. (Doc. 38.)

After careful consideration and review of the record, the Report and

Recommendation is ADOPTED        as the    Court's opinion in this case.

Accordingly, Plaintiff's Motion for Summary Judgment (Doc. 32) is

DENIED and Defendants' Motion for Summary Judgment (Doc. 30) is

GRANTED. As a result. Plaintiff's claims are DISMISSED. The Clerk of

Court is DIRECTED to close this case.


     so ORDERED   this
                            0- day   of May 2020.




                                   WILLIAM T. MOORE,>^R.
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
